Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered July 22, 1997, convicting him of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing *560sentence. The appeal brings up for review the denial, after a hearing (Gulotta, J.), of those branches of the defendant’s omnibus motion which were to suppress oral and written statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress certain statements he made to the police. At the suppression hearing, the prosecution established the legality of the police conduct and that the defendant voluntarily waived his Miranda rights. The defendant failed to show that at the time he waived his rights he did not possess the capacity to understand or intelligently waive his rights (see, People v Smith, 220 AD2d 704).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Joy, Friedmann and Goldstein, JJ., concur.